Case 3:19-cv-01118-JPG-GCS Document 18 Filed 07/17/20 Page 1 of 2 Page ID #83

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHESTER L. CARLSON,                             )
                                                 )
                     Plaintiff,                  )
                                                 )
 vs.                                             )   Case No. 3:19-cv-1118-JPG-GCS
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY,                                       )
                                                 )
                     Defendant.                  )


                                         ORDER

 SISON, Magistrate Judge:

       Before the Court is plaintiff’s Motion for Recruitment of Counsel. (Doc. 17). The

 Court denied plaintiff’s first Motion for Recruitment of Counsel because he had not

 demonstrated that he had made a diligent attempt to find an attorney on his own and

 because he offered no reason why he cannot represent himself. (See Doc. 7). This

 second motion presents the same situation. Plaintiff says only that he has been trying to

 find an attorney but ”they say they don’t handle that kind of case.” This limited

 information does not enable the Court to assess the adequacy of his attempt to obtain

 counsel. “A litigant’s good faith but unsuccessful effort to obtain counsel is a necessary

 condition to the provision of judicial assistance to recruit a lawyer.” Pickett v. Chicago

 Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). Accordingly, plaintiff’s Motion for

 Recruitment of Counsel (Doc. 17) is DENIED.

       On the Court’s own motion, plaintiff is granted additional time in which to file a

 response to any factual or legal matters raised by defendant’s Motion to Dismiss

 Untimely Complaint, Doc. 15. Plaintiff is cautioned that failure to file a response may

                                             1
Case 3:19-cv-01118-JPG-GCS Document 18 Filed 07/17/20 Page 2 of 2 Page ID #84

 be deemed to be an admission of the merits of the motion, pursuant to SDIL-LR 7.1(c).

 This means that the motion to dismiss will most likely be granted and this case will be

 dismissed.

       Plaintiff’s response shall be filed by August 5, 2020.

       Lastly, if plaintiff wishes to file a pleading with the Court, he should mail the

 original document to the courthouse, with a copy to defendant’s attorney.

       IT IS SO ORDERED.                                                 Digitally signed
                                                                         by Judge Sison
       Dated: July 17, 2020.                                             Date: 2020.07.17
                                                                         14:04:10 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                             2
